Citation Nr: 0803557	
Decision Date: 01/31/08    Archive Date: 02/08/08

DOCKET NO.  05-33 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than October 7, 
2004, for the resumption of a 10 percent disability rating 
for schizophrenia.


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to 
October 1971. 
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania.



FINDINGS OF FACT

1.  The veteran was granted service connection for 
schizophrenic reaction, chronic undifferentiated type in an 
October 1972 rating decision, which was subsequently reduced 
to 10 percent disabling in an October 1977 rating decision. 
 
2.  The veteran was scheduled for a VA psychiatric 
examination in August 1979. 
 
3.  The veteran failed to report for an August 1979 scheduled 
VA psychiatric examination. 
 
4.  The veteran was mailed a form letter at his latest 
address of record in February 1980 which informed him that 
his payments had been discontinued because of his failure to 
report for his scheduled examination, and that no further 
action would be taken unless he informed the RO of his 
willingness to report for examination. 
 
5.  The veteran filed a claim for reinstatement of benefits 
in October 2004. 
 
6.  In a rating action dated in May 2005, the veteran's 10 
percent disability rating for schizophrenia was reinstated 
and made effective from October 2004. 


CONCLUSION OF LAW

The criteria for an effective date earlier than October 7, 
2004, for the resumption of a 10 percent disability rating 
for schizophrenia are not met.  38 U.S.C.A. § 5110 (West 
1991); 38 C.F.R. §§ 3.158, 3.330, 3.655 (2007). 


I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

A proper VCAA notice must inform the claimant of any 
information and evidence not of record that is necessary to 
substantiate the claim, that VA will seek to provide, and 
that the claimant is expected to provide; and must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim.  38 U.S.C.A. § 5103(a); C.F.R. 
§ 3.159(b)(1).  Any error in VCAA notification should be 
presumed prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth in earlier 
Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases in regard to the necessity of 
both a specific VCAA notification letter and an adjudication 
of the claim at issue following that letter.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

The Mayfield line of decisions reflect that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), is required to meet VA's 
notification requirements.  At the same time, VCAA 
notification does not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  The VCAA letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
A Supplemental Statement of the Case, when issued following a 
VCAA notification letter, satisfies the due process and 
notification requirements for an adjudicative decision for 
these purposes.

In the present case, the veteran was issued a VCAA letter 
meeting the specific requirements of C.F.R. § 3.159(b)(1) in 
February 2005.  As this letter was issued prior to the 
appealed rating decision, this case raises no procedural 
concerns in view of the Mayfield line of decisions.  
The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

In the present case, such notification was provided in an 
April 2006 letter.  

As to VA's duty to assist the veteran with the obtaining of 
evidence necessary to substantiate a claim, under 38 U.S.C.A. 
§ 5103A, in this case VA has obtained records of treatment 
reported by the veteran, and there is no indication from the 
claims file of additional medical treatment for which VA has 
not obtained, or made sufficient efforts to obtain, 
corresponding records.  

The Board also notes that the veteran has been afforded a 
comprehensive VA examination in conjunction with this appeal, 
addressing the disorder at issue.

In summary, all relevant facts have been properly developed 
in regard to the veteran's claim, and no further assistance 
is required in order to comply with VA's statutory duty to 
assist with the development of facts pertinent to the claim.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of this appeal in this Board 
decision.  Rather, remanding this case for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).







II.  Effective Date for Resumption of Benefits

REASONS AND BASES FOR FINDINGS AND CONCLUSION

By an October 1972 rating decision, the RO granted service 
connection for schizophrenic reaction, chronic 
undifferentiated type, evaluated as 30 percent disabling.  In 
a subsequent rating action dated in October 1977, the 
disability rating for this condition was reduced to 10 
percent disabling.

In August 1979, the veteran was scheduled for a VA 
psychiatric examination to determine the severity of his 
service-connected schizophrenia.  At that time, his latest 
address of record was a Niagara Falls, New York mailing 
address.  The information of record indicates that VA learned 
that the veteran was residing in Israel.  VA attempted to get 
the veteran's address abroad to no avail, as indicated by the 
August 1979 and September 1979 VA Form 3230.  The veteran did 
not update the VA with his current address. 
 
The veteran failed to report for the August 1979 VA 
psychiatric examination.  The request for examination was 
noted to have been made by the RO to the medical facility in 
August 1979.

The veteran was mailed a form letter (FL 21-812) in February 
1980.  The form letter indicated that VA regulations required 
applicants for disability compensation or pension or persons 
receiving such benefits to undergo an examination when 
requested.  As he did not report for his scheduled 
examination, he was told that his award payments would be 
discontinued.  The letter also stated that VA would not take 
further action unless the veteran informed the RO of his 
willingness to report for examination.  This letter was sent 
to the veteran's Niagara Falls, New York address.  The 
veteran did not respond to this letter. 
 
The veteran filed a claim for reinstatement of benefits in 
October 2004.  The veteran stated that he never received 
notice to report for an examination, as indicated by his June 
2005 Notice of Disagreement.  He further asserts that he does 
not understand why his benefits were stopped in 1977/78.  Our 
records, however, indicate that the benefits were 
discontinued in 1980.  Moreover, there is no record of 
returned checks to the RO for want of a proper mailing 
address prior to 1980. 
 
The veteran was afforded a VA psychiatric examination in 
March 2005.  He obtained a bachelor's degree in humanities 
and philosophy.  It was noted that he moved to Israel and 
married.  He told the examiner that he and his wife settled 
in England and they have a son.  He currently runs several 
messianic groups.  He mentioned to the examiner that since 
the episode in 1971 he has not experienced further 
psychiatric symptoms or as seen a psychiatrist since the 
1970s.  The examiner opined that the veteran "suffered with 
a paranoid psychotic illness precipitated by the excessive 
use and abuse of mescaline, L.S.D. and cannabis in 1971."  
The examiner found no grounds for renewing the veteran's 
claim for compensation.
 
In a May 2005 rating decision, the 10 percent disability 
evaluation for service-connected schizoaffective disorder was 
continued.  The effective date of the 10 percent was October 
7, 2004.  The RO found that the veteran's compensation 
benefits had been terminated in February 1980 because he 
failed to report for a VA examination.
 
A Statement of the Case was furnished to the veteran in 
September 2005.  The RO indicated that the veteran failed to 
report to a scheduled August 1979 examination, and that his 
benefits had been stopped for that reason.  Further, as he 
did not report for a VA examination within one (1) year from 
the date the award was discontinued, the RO held that the 
claim for such benefits was considered abandoned.  The RO 
concluded that compensation based on the receipt of new 
evidence would not be effective prior to the date of the 
filing of the new claim.  The effective date of the award was 
determined to be the date of the letter requesting 
reinstatement.

Pertinent regulations in effect at the time the veteran 
failed to report for the August 1979 examination provided 
that when a veteran without adequate reason fails to report 
for VA examination requested for compensation purposes, the 
awards to the veteran will be discontinued.  38 C.F.R. § 
3.655 (a) (1975).  Furthermore, the regulation provided that 
where a veteran fails without adequate reason to respond to 
an order to report for VA examination (for the purpose of 
determining continued entitlement) within one year from the 
date of request, and payments have been discontinued, the 
claim for such benefits will be considered abandoned.  38 
C.F.R. § 3.158 (a) & (b) (1975). 
 
As set forth above, the veteran was scheduled for a VA 
psychiatric examination in August 1979 for the purpose of 
determining the severity of his service-connected 
schizophrenia.  The veteran failed to report for that 
examination.  More importantly, he did not contact the VA to 
update his current address once he moved abroad.  It was not 
until October 2004 that the veteran again sought to establish 
compensation benefits for his service connected disability.  
Under these circumstances, the veteran's claim for continued 
entitlement must be deemed abandoned. 
 
The veteran states that he never received notice to report 
for the examination.  This statement, however, is evidence 
that goes to the question of receipt of notice.  It is not 
evidence going to the question as to whether that notice was 
sent.  In YT v. Brown, 9 Vet. App. 195 (1996), the United 
States Court of Veterans Appeals (Court) held that the law 
presumes the regularity of the administrative process "in 
the absence of clear evidence to the contrary."  While 
notices were sent to him at his latest address of record 
advising him of the need to have a VA examination, the 
veteran did not respond thereto.  These notices were not 
returned as undeliverable. Under these circumstances, the 
Board concludes that the VA met its obligation to properly 
notify the veteran of the need to appear for a VA 
examination.  Although the veteran's statement that he did 
not receive any of the foregoing notices infers that the VA 
did not properly provide him notice of those actions, the 
Board does not find that the veteran's allegation of non-
receipt raised more than 20 years later, is the type of clear 
evidence required to rebut the presumption of regularity 
which supports the official acts of public officers. 
 
As to the resumption of ratings generally, the effective date 
of an award based on a claim reopened after final 
adjudication, or a claim for increase shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor.  38 
U.S.C.A. § 5110.  Current regulations regarding the 
resumption of ratings when a veteran subsequently reports for 
a VA examination, are governed by the provisions of 38 C.F.R. 
§§ 3.158 and 3.655 (1998).  38 C.F.R. § 3.330 (1998).  A 
review of 38 C.F.R. § 3.655 (as currently constituted) 
reveals that it no longer discusses the effective date for 
payment of benefits after the veteran abandons his claim and 
subsequently states he is willing to report for an 
examination.  Therefore, the Board must consider the 
provisions of 38 C.F.R. § 3.158.  With respect to abandoned 
claims, this regulation provides that should the right to 
benefits be finally established, compensation shall commence 
not earlier than the date of filing the new claim. 
 
As described above, after abandoning his claim for continued 
entitlement, the veteran did not convey his interest to 
reopen his claim for benefits until October 2004.  The 
veteran was subsequently awarded compensation effective from 
the date of the letter requesting reinstatement (October 7, 
2004).  Since this is consistent with the aforementioned 
criteria for the assignment of an effective date after the 
right to benefits are re-established after a claim has been 
abandoned, there is no basis upon which to find that an 
earlier effective date is warranted in this case. 


ORDER

Entitlement to an effective date earlier than October 7, 
2004, for the resumption of a 10 percent disability rating 
for schizophrenia is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


